Name: Commission Regulation (EEC) No 1724/89 of 16 June 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 89 Official Journal of the European Communities No L 168/35 COMMISSION REGULATION (EEC) No 1724/89 of 16 June 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1595/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seedQ, as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 f), as last amended by Regulation (EEC) No 1705/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 17 June 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 17 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 157, 9 . 6. 1989, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 143, 26. 5. 1989, p. 25. ( «\ ftl Nn T 166 16 6 1989 r&gt; o OJ No L 266, 28. 9 . 1983, p. 1 . ( l0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 168/36 Official Journal of the European Communities 17. 6. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period *0 4th period 10 0 5th period 110 1 . Gross aids (ECU) :  Spain 0,580 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,960 17,275 17,529 17,059 16,670 16,970 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 49,88 41,17 41,76 40,67 39,76 40,67  Netherlands (Fl) 55,66 45,57 46,24 45,00 43,97 44,94  BLEU (Bfrs/Lfrs) 1 012,09 834,16 846,42 823,73 804,94 819,43  France (FF) 153,73 130,07 132,07 128,37 125,32 127,64  Denmark (Dkr) 183,59 154,27 156,54 152,34 148,86 151,54  Ireland ( £ Irl) 17,098 14,477 14,699 14,288 13,948 14,206  United Kingdom ( £) 12,701 11,214 11,367 10,964 10,671 10,740  Italy (Lit) 33 279 28 662 29 078 28 216 27 559 27 843  Greece (Dr) 2 445,90 2 689,57 2 690,60 2 543,29 2 462,99 2 381,17 (b) Seed harvested in Spain and processed :  in Spain (Pta) 89,44 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 202,36 2 674,69 2 700,92 2 616,31 2 557,40 2 563,91 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 491,55 3 956,62 3 986,45 3 873,56 3 797,57 3 736,22 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 17. 6. 89 Official Journal of the European Communities No L 168/37 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (&gt;) 3rd period 90 4th period io o 5th period 110 1 . Gross aids (ECU):  Spain 3,080 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,460 19,775 20,029 19,559 19,170 19,470 2. Final aids : I \ (a) Seed harvested and processed in : I  Federal Republic of - Germany (DM) 55,78 47,07 47,66 46,57 45,66 46,57  Netherlands (Fl) 62,28 52,16 52,83 51,59 50,57 51,54  BLEU (Bfrs/Lfrs) 1 132,81 954,87 967,14 944,44 925,66 940,15  France (FF) 172,69 149,32 151,31 147,62 144,57 146,88  Denmark (Dkr) 205,70 176,59 178,86 174,66 171,19 173,87  Ireland ( £ Irl) 19,208 16,619 16,841 16,430 16,090 16,348  United Kingdom ( £) 14,388 12,967 13,121 12,718 12,425 12,493  Italy (Lit) 37 366 32 844 33 261 32 399 31 741 32 026  Greece (Dr) 2 835,95 3 138,04 3 139,06 2 991,76 2 911,46 2 829,64 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 474,98 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 587,89 3 056,93 3 083,16 2 998,55 2 939,64 2 946,15 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 470,02 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 961,57 4 436,62 4 466,46 4 353,56 4 277,58 4 216,22 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 168/38 Official Journal of the European Communities 17. 6. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 0 3rd period 9 (') 4th period loo 1 . Gross aids (ECU) :  Spain 5,170 5,170 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 21,088 21,088 18,032 18,032 18,032 2. Final aids : (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 50,28 50,28 43,03 43,04 43,04  Netherlands (Fl) 56,05 56,05 47,57 47,57 47,57  BLEU (Bfrs/Lfrs) 1 018,27 1 018,27 870,71 870,71 870,71  France (FF) 153,34 153,34 135,32 135,32 135,32  Denmark (Dkr) 184,27 184,27 161,03 161,03 161,03  Ireland ( £ Ir!) 17,053 17,053 15,060 15,060 15,060  United Kingdom ( £) 12,410 12,410 11,519 11,460 11,460  Italy (Lit) 33 230 33 230 29 866 29 784 29 784  Greece (Dr) 2 251,42 2 189,55 2 682,52 2 621,35 2 621,35 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 797,28 797,28 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 273,92 3 273,92 2 989,61 2 973,38 2 973,38 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 175,04 6 171,39 5 780,57 5 755,39 5 755,39  in another Member State (Esc) 6018,11 6 014,55 5 633,66 5 609,12 5 609,12 3 . Compensatory aids : llliIIli  in Spain (Pta) 3 228,61 3 228,61 2 944,21 2 927,98 2 927,98 4. Special aid : l li  in Portugal (Esc) 6 018,11 6 014,55 5 633,66 5 609,12 5 609,12 0 Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,074490 2,070650 2,066870 2,063570 2,063570 2,054400 Fl 2,336420 2,332750 2,329090 2,325770 2,325770 2,316520 Bfrs/Lfrs 43,447000 43,427100 43,403900 43,384200 43,384200 43,297000 FF 7,034480 7,033920 7,033440 7,032850 7,032850 7,030400 Dkr 8,069900 8,069270 8,070960 8,072200 8,072200 8,086910 £Irl 0,776105 0,775766 0,775937 0,775907 0,775907 0,776298 £ 0,669517 0,672050 0,674747 0,677228 0,677228 0,684344 Lit 1 504,65 1 508,72 1 512,73 1 516,01 1 516,01 1 526,12 Dr 178,12800 181,88400 184,54900 187,22700 187,22700 194,23300 Esc 172,68800 173,68900 174,63900 175,68100 175,68100 178,78300 Pta 133,97000 134,58400 135,19800 135,82900 135,82900 137,59700